Case: 15-41595      Document: 00513712636         Page: 1    Date Filed: 10/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-41595
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         October 11, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

DEREK PARRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:05-CR-159-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Derek Parra appeals the 48-month prison sentence that the district court
imposed upon revoking his supervised release. The sentence was above the
advisory range of eight to 14 months.
       Parra argues that the evidence that he committed assault while on
supervised release was inconclusive and that the district court should have
given less weight to that allegation. However, Parra fails to show that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41595    Document: 00513712636     Page: 2   Date Filed: 10/11/2016


                                 No. 15-41595

district court’s factual findings with respect to his revocation sentencing were
not plausible in light of the record as a whole. United States v. Alaniz-Alaniz,
38 F.3d 788, 790 & n.3 (5th Cir. 1994).
      We review his remaining claims for plain error as he did not object to the
sentence as procedurally erroneous or substantively unreasonable. See United
States v. Warren, 720 F.3d 321, 326-27, 332 (5th Cir. 2013). Although Parra
argues that the district court imposed the revocation sentence as punishment
for his assault offense, cf. United States v. Miller, 634 F.3d 841, 843-44 (5th
Cir. 2011), the court properly considered the nature of Parra’s violations, along
with Parra’s history of violence against women and children, as relevant to the
proper statutory factors on which it relied, including deterrence and
incapacitation, see 18 U.S.C. § 3583(e); 18 U.S.C. § 3553(a)(2)(B), (C). The
court considered the relevant Guideline policy statement in sentencing Parra,
see United States v. Mathena, 23 F.3d 87, 93 (5th Cir. 1994), and adequately
explained the chosen sentence, see Rita v. United States, 551 U.S. 338, 357
(2007). The district court’s reasons justified the 48-month sentence. See Gall
v. United States, 552 U.S. 38, 51 (2007). Parra fails to show error, plain or
otherwise.
      AFFIRMED.




                                       2